                                                             tr~=.,_. ·.· · ·
UNITED STATES DISTRICT COURT                                 -,ELilCTRCNlCAILY FILED
SOUTHERN DISTRICT OF NEW YORK                                 :i DOC #:
--------- ----- --------- - -------- ---- - --x              1                 f_J_fbio j
                                                             ) BATE FfiEb: : j :eJ_
                                                             !'~1-.•• _,._ _..,.                e       •
                                                                                                                         0




                                                             -...:~... ~ • .,.. ,.,., ••    .   •   •       or   ,   •       -
UNITED STATES OF AMERICA

            -against-
                                                                         ORDER

Markquez McFadden                                                  13-cr-836 (SHS)
                                                                        Docket#
---------------------- -------- --------- x
        Brought before this Court is an application for the appointment of counsel pursuant
to the Criminal Justice Act. Upon the request of the undersigned attorney and the consent
of the defendant, and

       According to Section Vll(D) of the Southern District of New York's Revised Plan for
Furnishing Representation pursuant to the Criminal Justice Act (CJA Plan), the Court
having found that there is good cause which renders it in the interests of justice to appoint
an attorney not employed by the Federal Defenders of New York, Inc. or a member of the
Criminal Justice Act Panel to represent the defendant,

      IT IS HEREBY ORDERED that                        Daniel Perez                   is
appointed to represent the defendant. This appointment shall constitute a temporary

directed~                      lerk, (212) 805-0640,   reg2;:z
appointment to the CJA Panel for the purposes of this case only. The attorney is hereby
                                                                                pract; ; ~


       A~                                                Defenda~                          a~
       Daniel Perez
       Print Attorney's Name

       93 Spring Street, Suite   505
       Address

        Newton, NJ 07860

        (973) 300-5135
       Telephone




                               Colleen McMahon                                                          DATED
                               Chief Judge
